United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
DENVER, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kevin Card, for the appellant1
Office of Solicitor, for the Director

Docket No. 15-0645
Issued: July 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 29, 2015 appellant, through his representative, filed a timely appeal from an
August 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. By decision dated July 24, 2015, the Board denied appellant’s request
for an oral argument finding that his arguments on appeal could adequately be addressed in a decision based on a
review of the case record. Accordingly, the Board, in its discretion, has decided the appeal on the record.

ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
and medical compensation benefits effective August 6, 2014 because he no longer had any
residuals or disability causally related to his accepted employment injuries.
FACTUAL HISTORY
On December 8, 2003 appellant, then a 47-year-old city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he developed tendinitis in both his wrists
as a result of performing his employment duties for 20 years.4 He explained that he was required
to make thousands of finger, hand, wrist, and arm movements during his workday. Appellant
stopped work on November 4, 2003. OWCP accepted his claim for bilateral wrist tendinitis and
paid compensation and medical benefits.
Appellant began work as a permanent modified letter carrier for the employing agency on
March 8, 2005. By decision dated June 30, 2005, OWCP reduced his wage-loss compensation to
zero because his actual wages as a full-time modified letter carrier met or exceeded his wages for
the on-the-job injury.
On April 22, 2010 appellant stopped work again when the employing establishment
withdrew his modified carrier position due to the National Reassessment Process (NRP). His
wage-loss compensation benefits were resumed.
OWCP thereafter referred appellant, along with a statement of accepted facts (SOAF) and
the medical record, to Dr. Alfred C. Lotman, a Board-certified orthopedic surgeon, for a second
opinion examination. In a report dated January 24, 2013, Dr. Lotman reviewed appellant’s
medical records, including the SOAF, and noted appellant’s accepted wrist condition. He noted
that he was unable to find any objective findings upon examination or review of appellant’s
diagnostic records with regard to any residuals or disability from work as a result of appellant’s
employment injury. Dr. Lotman opined that appellant could return to his previous employment
as a modified letter carrier. On January 27, 2013 he completed a work restriction evaluation
noting that appellant had no work restrictions.
In a letter dated January 28, 2013, appellant listed the medications that he was currently
taking. He also stated that during the January 24, 2013 second opinion examination the hand
back to back testing caused him extreme pain in his wrist. Appellant reported that since the
examination he experienced abnormally higher levels of pain and discomfort with mild swelling
to both wrists.
On March 18, 2013 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits because the medical evidence demonstrated that he ceased to have residuals
of his accepted work injuries. Appellant was advised to submit additional evidence or argument
within 30 days if he disagreed with the preliminary determination.
4

The record reveals that appellant initially filed a Form CA-2a recurrence claim, but OWCP determined that the
case should be adjudicated as an occupational disease claim.

2

Appellant received medical treatment from Dr. Martin Hannemann, a Board-certified
family practitioner. In handwritten progress notes dated March 5 to 22, 2013, Dr. Hannemann
reported that appellant continued to experience pain upon examination and diagnosed bilateral
wrist tendinitis. He recommended that appellant undergo a functional capacity evaluation or be
examined by a hand surgeon.
In an April 4, 2013 narrative report, Dr. Hannemann discussed his medical treatment of
appellant for his bilateral wrist condition since November 1990. He reported that, although
appellant’s wrists appeared normal, without redness and swelling, the surrounding underline
structure kept a small amount of inflammatory process that responded according to the extent he
used his fingers, hands, and wrists. Dr. Hanneman explained that the more appellant used his
hands more than what was outlined in his medical restrictions, he increased the risk of
developing an even more severe case of tendinitis. He opined that appellant was still disabled
from his job as described in the SOAF.
On April 11, 2013 appellant underwent a magnetic resonance imaging (MRI) scan
examination of the right wrist by Dr. Bao Nguyen, a Board-certified diagnostic radiologist,
related appellant’s complaints of chronic wrist pain. He found mild ulnar positive variance plus
large central tear of the articular disc, mild extensor carpi ulnaris tendinosis and tenosynovitis at
the ulnar styloid process, and additional osteoarthritis of the first carpometacarpal joint.
Appellant underwent a functional capacity evaluation (FCE) on April 14, 2013 by Vickie
Mallon, an occupational therapist, who noted appellant’s complaints of bilateral wrist and right
arm pain during the evaluation and concluded that appellant could work at medium work
capacity.
On April 17, 2013 appellant underwent an electromyogram (EMG) and nerve conduction
velocity (NCV) study conducted by Dr. Amelia Barrett, a Board-certified neurologist, who
reported that appellant had normal EMG and NCV examinations of both upper extremities.
OWCP informed appellant, via a letter dated May 2, 2013, that the notice of proposed
termination of compensation was put on hold due to the conflict in medical opinion between
Dr. Hannemann and Dr. Lotman regarding whether he continued to suffer residuals of his
employment injuries and was able to return to work.
On May 21, 2013 appellant was examined by Dr. In Sok Yi, a Board-certified orthopedic
hand surgeon, who discussed that a recent NCV study was negative and that an FCE
demonstrated that appellant could perform medium-duty work. He reported that the FCE also
revealed a subjective increase in pain and inconsistency in appellant’s dexterity with repetitive
movement. Dr. Yi recommended that appellant could work medium-duty work.
Appellant submitted additional handwritten progress reports by Dr. Hannemann dated
July 15, 2013 to May 22, 2014 for treatment for chronic wrist pain and tendinitis.
Dr. Hannemann discussed appellant’s current complaints and provided examination findings
similar to his previous reports.
OWCP referred appellant to Dr. John D. Douthit, a Board-certified orthopedic surgeon, in
order to resolve the conflict in medical opinion evidence regarding whether there continued to be
3

a causal relationship between the accepted work injuries, appellant’s current symptoms and his
inability to work. In a June 3, 2013 report, Dr. Douthit discussed appellant’s medical history,
including his prior examinations and diagnostic test results. He pointed out that there were no
abnormal electrodiagnostic studies and that although the prior MRI scan suggested a possible
triangular fibrocartilage complex tear, this did not correlate with his symptoms. Dr. Douthit
reviewed the April 14, 2013 FCE and noted that he contacted Ms. Mallon on June 5, 2013 to
discuss her report. He related that Ms. Mallon informed him that she did not observe any
swelling or inflammation of the wrists during grip testing. Upon examination of appellant’s
hands and wrists, Dr. Douthit observed good sensation throughout with no muscle atrophy,
swelling, or redness of the wrists even in the areas that appellant reported as painful. He also
reported no sensory loss, full hypothenar musculatures, and intact pulses. Dr. Douthit related
that appellant complained of localized pain over the palmaris longus tendon or carpal tunnel area
of both hands. He provided range of motion findings. Dr. Douthit diagnosed pain syndrome of
the wrists. He reported that there were no objective findings on physical examination to support
any work restrictions. Dr. Douthit opined that based on the lack of objective findings, appellant
was capable of performing the employment duties of his date-of-injury job.
On June 26, 2014 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits because the medical evidence demonstrated that he ceased to have residuals of
his accepted work injuries. Appellant was advised to submit additional evidence or argument
within 30 days if he disagreed with the preliminary determination.
In a July 21, 2014 report, Dr. Hannemann discussed his treatment of appellant’s bilateral
wrist condition since December 1990. He noted that appellant’s main deficit was weakness in
both hands due to pain caused by the strain of the effort. Dr. Hannemann alleged that
Dr. Douthit’s pinch, grip strength, and push and pull tests were flawed because they were
completed while appellant was medicated and after a long period of preestablished permanent
medical restrictions. He claimed Dr. Douthit’s assessment of “normal” test results was flawed
because appellant had been following his prescribed permanent medical restrictions and was
under pain medication. Dr. Hannemann opined that it was more likely than not that if appellant
was tested or examined without pain management, appellant could not have achieved any level
near what was achieved during the impartial medical examination. He warned that if appellant
was required to work he would more likely incur further injury and do irreparable damage to
himself. Dr. Hannemann continued to treat appellant and provide handwritten progress reports.
By decision dated August 6, 2014, OWCP terminated appellant’s compensation for
wage-loss and medical benefits effective August 6, 2014. It found that the weight of the medical
evidence rested with Dr. Lotman’s second opinion report and Dr. Douthit’s referee medical
report, which determined that appellant no longer had residuals of his accepted work-related
injuries and was capable of returning to his modified letter carrier position.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.5 It may not terminate compensation
5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

without establishing that the disability had ceased or that it was no longer related to the
employment.6 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.7 The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.8 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition which require further
medical treatment.9
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.10 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12
ANALYSIS
OWCP found that a conflict in medical opinion existed between appellant’s physician,
Dr. Hannemann, who opined that appellant was unable to work, and the second opinion
physician, Dr. Lotman, who opined that appellant had no work restrictions. To resolve the
conflict in medical opinion, OWCP referred appellant to Dr. Douthit for an impartial medical
examination. The Board finds that OWCP properly found that a conflict in medical opinion
existed and referred appellant for an impartial medical examination.
In a June 3, 2013 report, Dr. Douthit noted he reviewed appellant’s medical history,
including medical records and diagnostic test results. He reviewed the April 14, 2013 FCE and,
on his own accord, contacted Ms. Mallon, the occupational therapist who performed the FCE on
June 5, 2013 via telephone to discuss whether appellant’s bilateral wrists were swollen during
her evaluation of appellant. Dr. Douthit noted that Ms. Mallon informed him that she did not
6

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
9

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

10

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
11

20 C.F.R. § 10.321.

12

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

observe any swelling or inflammation of the wrists during grip testing. The Board finds that this
type of communication with an impartial medical examiner undermines the appearance of
impartiality.13 This is not a communication of merely administrative matters, which the Board
has held is not an improper oral communication.14 Section 8123(a) clearly requires that medical
opinion evidence obtained from an impartial medical specialist should be based on a completely
independent evaluation and judgment.15 Furthermore, OWCP procedure prohibits someone other
than the selected impartial medical specialist from examining the claimant, as part of the
impartial medical evaluation.16 These rules support a finding that the opinion of an impartial
medical specialist should be based on a completely independent evaluation and judgment and be
free from any outside influence and based solely on his or her own evaluation and observations.
The Board finds that Dr. Douthit’s June 5, 2013 telephone conversation with Ms. Mallon,
the occupational therapist, raises an appearance of impropriety. Accordingly, his opinion should
not be given the special weight of evidence as an impartial medical examiner due to the fact that
his opinion does not appear to be solely based on his independent evaluation and judgment as
required by Section 8123(a).17 As the Board finds that OWCP improperly relied on
Dr. Douthit’s opinion to terminate appellant’s compensation, the August 6, 2014 decision of
OWCP should be reversed.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss and medical compensation benefits effective August 6, 2014.

13

See Carlton L. Owens, 36 ECAB 608 (1985) (the Board found that oral communications or conversations
between OWCP or one of its medical advisers or consultants and the impartial medical specialist regarding a
disputed issue on the case should not occur because it undermined the appearance of impartiality); see also P.T.,
Docket No. 7-245 (issued July 2, 2007) (the Board agreed with OWCP’s finding that written communication
between appellant’s attorney and an impartial medical specialist was improper); see also F.S., Docket No. 15-1018
(issued September 10, 2015) (the Board found that oral communications between OWCP and the impartial medical
specialist regarding two issues in the claim necessitated exclusion of the improperly obtained reports and the
selection of a new impartial medical specialist).
14

See David W. Pickett, 54 ECAB 272 (2002) (the Board found that communication with the impartial specialist
concerning the specialist’s availability for the examination, the date and time of the examination, and the payment
method was not an improper communication.
15

5 U.S.C. § 8123(a).

16

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500(4)(g) (July 2011).
17

Supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

